t c summary opinion united_states tax_court jeremy adam vanderhal petitioner v commissioner of internal revenue respondent docket no 12477-16s filed date jeremy adam vanderhal pro_se albert b brewster for respondent summary opinion carluzzo chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated section references are to the internal revenue continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined a dollar_figure deficiency in petitioner’ sec_2013 federal_income_tax and imposed a dollar_figure sec_6662 accuracy-related_penalty the issues for decision are whether payments petitioner made towards student loans incurred by his former spouse qualify for deduction as alimony and if not whether petitioner is liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in california petitioner married his former spouse in they were divorced on date by a decree of divorce divorce decree entered by the family division of the eighth judicial district_court of clark county nevada the divorce decree addresses items routinely found in such documents such as spousal support and the division of property according to the divorce decree petitioner and hi sec_1 continued code of as amended in effect for the year in issue former spouse entered into an equitable agreement settling all issues regarding the division and distribution of assets and debts as set forth in the exhibit ‘a’ agreement attached to the divorce decree the agreement includes a reference to a sallie mae student_loan account that relates to petitioner’s former spouse that reference is found in the division of community debts section of the agreement and obligates petitioner to assume and hold his former spouse harmless from that debt the agreement also includes a section titled tax free transfers that states the parties believe and agree that the transfers of property between them required by the agreement are tax free transfers of property between them and are therefore tax-free transfers of property made pursuant to sec_1041 of the internal_revenue_code and are not taxable sales or exchanges of property or payments for alimony except where this agreement specifically denotes payments as such as relevant here on his timely filed federal_income_tax return which he prepared petitioner claimed an alimony deduction for the payments he made on the above-referenced sallie mae student_loan respondent disallowed that deduction in the notice because according to respondent the payments do not fit within the definition of alimony see sec_71 instead according to respondent the payments constitute a division of property discussion the federal tax consequences of a payment made incident_to_divorce depend upon the characterization of such payment property_settlements incident_to_divorce and equitable divisions of marital property generally are neither deductible from the income of the paying spouse nor includable in the income of the receiving spouse sec_1041 112_tc_317 aff’d without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir on the other hand payments made or received as alimony generally are deductible by the paying spouse under sec_215 and are includable in gross_income by the receiving spouse under sec_61 and sec_71 sec_215 provides that the paying spouse may deduct a payment as alimony if the payment is includible in the gross_income of the recipient under sec_71 sec_71 defines an alimony payment as any cash payment meeting each of the following four criteria a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse respondent agrees that the payments satisfy three of the above-listed requirements relying on the language in the tax free transfers section of the agreement however respondent takes the position that petitioner fails to satisfy subparagraph b of sec_71 because the divorce decree designates the sallie mae student_loan payments as nonalimony and subject_to the provisions of sec_1041 according to petitioner that section of the agreement applies only to the division of property not community debt and therefore it does not apply to the sallie mae student_loan payments in deciding whether payments constitute alimony under this provision we begin by examining the terms of the divorce decree and agreement a divorce_or_separation_instrument contains a nonalimony designation if the substance of such a designation is reflected in the instrument estate of goldman v commissioner t c pincite generally the divorce or separation agreement must provide a clear explicit and express direction that the payments are not to be treated as alimony but the designation need not mimic the text of sec_71 and sec_215 125_f3d_551 7th cir aff’g tcmemo_1995_554 estate of goldman v commissioner t c pincite in this case the divorce decree and the agreement frequently distinguish between property and debt for example the divorce decree states that petitioner and his former spouse entered into an equitable agreement settling all issues regarding the division and distribution of assets and debts as set forth in the agreement the agreement provides separate sections with respect to the division of community_property and debt other provisions of the agreement make reference to both community_property and debt in which case it is clear that the provisions apply to both notably the tax free transfers paragraph in the agreement refers only to property without including any reference to debt as we construe the divorce decree and agreement the reference to property in the tax free transfers section of the agreement does not clearly encompass the division of community debt furthermore in construing divorce or separation agreements we can find no authority that suggests that the terms property and debt are interchangeable the divorce decree and the agreement do not otherwise address or specifically denote the division of debts as tax-free transfers of property made pursuant to sec_1041 that being so we find that nothing in the divorce decree or the agreement clearly explicitly and expressly designates the sallie mae student_loan payments as nonalimony payments see richardson v commissioner f 3d pincite consequently the payments on the student_loan account fit within the definition of alimony under sec_71 and petitioner is entitled to an alimony deduction for those payments it follows that petitioner is not liable for a sec_6662 penalty to reflect the foregoing decision will be entered for petitioner
